The defendant in the lower court was adjudged guilty of violating Ordinance Number 567-F of the City of Birmingham.
No assignments of error appear in the record on this appeal.
In numerous cases our appellate courts have held that proceedings for violations of misdemeanor ordinances of municipalities are quasi-criminal in nature and on appeal are governed by the rules applicable to civil appeals. Title 15, Sec. 389, Code 1940, has no application in the case at bar. Casteel v. City of Decatur, 215 Ala. 4, 109 So. 571; Gentle v. City of Huntsville, 26 Ala. App. 374, 160 So. 273; Ekornes v. City of Mobile, ante, p. 159, 37 So.2d 433.
For want of assignments of error, the judgment of the court below is ordered affirmed.
Affirmed.